F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 25 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                    No. 00-6342
                                                    (D.C. No. CR-98-192-T)
    CARLTON KEITH JACKSON,                                (W.D. Okla.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT            *




Before TACHA , Chief Judge, BALDOCK , Circuit Judge, and         BRORBY Senior
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Defendant Carlton Keith Jackson appeals from the district court’s

imposition of sentence following his guilty plea to one count of distribution of

cocaine base in violation of 18 U.S.C. § 841(a)(1). We affirm.

       Defendant was sentenced to 226 months in prison, reflecting nine months’

credit for time served on a concurrent sentence for a prior drug offense.

Defendant argues on appeal that the district court erred in (1) failing to require

the government to move for downward departure based on substantial assistance,

in accordance with his interpretation of the plea agreement, and (2) making

sentencing calculations based on duplicate and unreliable estimates of drug

quantity. Because defendant made no objections in the district court, “this court

reviews only for plain error. Plain error occurs when there is (1) error, (2) that is

plain, which (3) affects substantial rights, and which (4) seriously affects the

fairness, integrity, or public reputation of judicial proceedings.”   United States v.

Price , No. 99-7078, 2001 WL 1040776, at *9 (10th Cir. Sept. 11, 2001) (citing

Jones v. United States , 527 U.S. 373, 389 (1999)).

       Defendant has not shown that the imposition of his sentence constituted

plain error. The claimed expectation of a government motion for downward

departure is not grounded in either the terms of the plea agreement or the extent

of his cooperation with authorities. Moreover, under the appropriate sentencing




                                             -2-
guidelines, the district court made no miscalculations that affected the length of

defendant’s sentence.

      The judgment of the district court is AFFIRMED.



                                                    Entered for the Court



                                                    Wade Brorby
                                                    Senior Circuit Judge




                                         -3-